J-S08037-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                      Appellee                 :
                                               :
               v.                              :
                                               :
    ROGER WILLIAMSON                           :
                                               :
                      Appellant                :       No. 1081 WDA 2016

              Appeal from the Judgment of Sentence July 12, 2016
                 In the Court of Common Pleas of Erie County
                    Criminal Division at No(s): 9232-2007,
                           CP-25-CR-0000155-2016


BEFORE:      GANTMAN, P.J., FORD ELLIOTT, P.J.E., and SOLANO, J.

MEMORANDUM BY GANTMAN, P.J.:                            FILED MARCH 03, 2017

        Appellant, Roger Williamson, appeals from the judgment of sentence

entered in the Erie County Court of Common Pleas, following his jury trial

convictions of aggravated assault, resisting arrest or other law enforcement,

and public drunkenness and similar misconduct.1 We affirm.

        The relevant facts and procedural history of this case, as taken from

the certified record, are as follows. On November 24, 2015, emergency first

responders received a call that an individual needed assistance. When the

responders arrived at the scene, they found Appellant lying on the ground.

Appellant reeked of alcohol; his speech was slurred; and, he was having


____________________________________________


1
    18 Pa.C.S.A §§ 2702(a)(3), 5104, 5505, respectively.
J-S08037-17


difficulty sitting up.   Appellant refused medical attention and attempted to

stagger away.     Shortly after, the police arrived and arrested Appellant for

public intoxication. Appellant became resistant at the police station, so the

officers placed Appellant in control holds and escorted him to his cell where

Appellant forcefully resisted entering it. The officers pinned Appellant to the

ground; Officer Gabriel Carducci’s arm was locked around Appellant’s head,

near his mouth; and, Appellant bit Officer Carducci’s arm repeatedly, causing

an open wound.

      That day, the Commonwealth charged Appellant with aggravated

assault, resisting arrest or other law enforcement, and public drunkenness

and similar misconduct. A jury trial ensued on June 7, 2016, and the jury

convicted Appellant of the above-mentioned charges on June 9, 2016. With

the benefit of a pre-sentence investigation (“PSI”) report, the court

conducted Appellant’s sentencing hearing on July 12, 2016.             At the

conclusion of the hearing, the court sentenced Appellant to twenty-seven

(27) to fifty-four (54) months’ imprisonment for aggravated assault and nine

(9) to eighteen (18) months’ imprisonment for resisting arrest or other law

enforcement. The court imposed no further penalty for public drunkenness

and similar misconduct.      The court also revoked Appellant’s probation, at

docket number 2932 of 2007, and sentenced him to one (1) to two (2)

years’ imprisonment for the theft conviction related to that docket number.

The court ordered Appellant to serve all of the sentences consecutively;


                                      -2-
J-S08037-17


thus, Appellant received an aggregate sentence of four (4) to eight (8)

years’ imprisonment.

      Appellant filed a post-sentence motion for sentence reconsideration on

July 18, 2016, claiming the court failed to fashion a sentence that properly

took into account Appellant’s need for mental health treatment. The court

denied relief the following day. Appellant timely filed a notice of appeal on

July 22, 2016, and an amended notice of appeal on July 25, 2016.          On

August 1, 2016, the court ordered Appellant to file a concise statement of

errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b).     Appellant

timely complied on August 2, 2016.

      Appellant raises one issue for our review:

         DID THE [TRIAL] COURT COMMIT REVERSIBLE ERROR
         AND ABUSE ITS DISCRETION BY HANDING DOWN A
         MANIFESTLY EXCESSIVE AND CLEARLY UNREASONABLE
         SENTENCE     BY   SENTENCING      [APPELLANT]   TO
         CONSECUTIVE     SENTENCES      OF     IMPRISONMENT
         CONSIDERING THE TYPE OF CRIME COMMITTED AND
         [APPELLANT]’S MENTAL HEALTH ISSUES[?]

(Appellant’s Brief at 2).

      Challenges to the discretionary aspects of sentencing do not entitle an

appellant to an appeal as of right.    Commonwealth v. Sierra, 752 A.2d

910 (Pa.Super. 2000).       Prior to reaching the merits of a discretionary

sentencing issue:

         [W]e conduct a four-part analysis to determine: (1)
         whether appellant has filed a timely notice of appeal, see
         Pa.R.A.P. 902 and 903; (2) whether the issue was properly
         preserved at sentencing or in a motion to reconsider and

                                      -3-
J-S08037-17


          modify sentence, see Pa.R.Crim.P. 720; (3) whether
          appellant’s brief has a fatal defect, Pa.R.A.P. 2119(f); and
          (4) whether there is a substantial question that the
          sentence appealed from is not appropriate under the
          Sentencing Code, 42 Pa.C.S.A. § 9781(b).

Commonwealth v. Evans, 901 A.2d 528, 533 (Pa.Super. 2006), appeal

denied, 589 Pa. 727, 909 A.2d 303 (2006) (internal citations omitted).

Objections to the discretionary aspects of a sentence are generally waived if

they are not raised at the sentencing hearing or raised in a motion to modify

the sentence imposed at that hearing. Commonwealth v. Mann, 820 A.2d

788 (Pa.Super. 2003), appeal denied, 574 Pa. 759, 831 A.2d 599 (2003).

        When appealing the discretionary aspects of a sentence, an appellant

must invoke the appellate court’s jurisdiction by including in his brief a

separate concise statement demonstrating that there is a substantial

question as to the appropriateness of the sentence under the Sentencing

Code.    Commonwealth v. Mouzon, 571 Pa. 419, 812 A.2d 617 (2002);

Pa.R.A.P. 2119(f). “The requirement that an appellant separately set forth

the reasons relied upon for allowance of appeal ‘furthers the purpose evident

in the Sentencing Code as a whole of limiting any challenges to the trial

court’s evaluation of the multitude of factors impinging on the sentencing

decision to exceptional cases.’”     Commonwealth v. Phillips, 946 A.2d

103, 112 (Pa.Super. 2008), cert. denied, 556 U.S. 1264, 129 S.Ct. 2450,

174 L.Ed.2d 240 (2009) (quoting Commonwealth v. Williams, 562 A.2d

1385, 1387 (Pa.Super. 1989) (en banc) (emphasis in original)).


                                     -4-
J-S08037-17


      The determination of what constitutes a substantial question must be

evaluated on a case-by-case basis.      Commonwealth v. Anderson, 830

A.2d 1013 (Pa.Super. 2003). A substantial question exists “only when the

appellant advances a colorable argument that the sentencing judge’s actions

were either: (1) inconsistent with a specific provision of the Sentencing

Code; or (2) contrary to the fundamental norms which underlie the

sentencing process.” Sierra, supra at 912-13 (quoting Commonwealth v.

Brown, 741 A.2d 726, 735 (Pa.Super. 1999) (en banc), appeal denied, 567

Pa. 755, 790 A.2d 1013 (2001)).

      A claim that a sentence is manifestly excessive might raise a

substantial question if the appellant’s Rule 2119(f) statement sufficiently

articulates the manner in which the sentence imposed violates a specific

provision of the Sentencing Code or the norms underlying the sentencing

process. Mouzon, supra at 435, 812 A.2d at 627. Nevertheless, a bare

“allegation that a sentencing court ‘failed to consider’ or ‘did not adequately

consider’ certain factors does not raise a substantial question that the

sentence was inappropriate.” Commonwealth v. Cruz-Centeno, 668 A.2d

536, 545 (Pa.Super. 1995), appeal denied, 544 Pa. 653, 676 A.2d 1195

(1996) (quoting Commonwealth v. Urrutia, 653 A.2d 706, 710 (Pa.Super.

1995), appeal denied, 541 Pa. 625, 661 A.2d 873 (1995)).            See also

Commonwealth v. Kane, 10 A.3d 327 (Pa.Super. 2010), appeal denied,

612 Pa. 689, 29 A.3d 796 (2011) (stating claim that sentencing court failed


                                     -5-
J-S08037-17


to consider factors set forth in 42 Pa.C.S.A. 9721(b) does not raise

substantial question).

      After a thorough review of the record, the briefs of the parties, the

applicable law, and the well-reasoned opinion of the Honorable Robert A.

Sambroak, Jr., we conclude Appellant’s issue merits no relief. The trial court

opinion fully discusses and properly disposes of the question presented.

(See Trial Court Opinion, filed September 7, 2016 at 3-6) (finding: in

fashioning Appellant’s sentence, court considered statements of counsel,

Appellant’s statement, revocation summary, PSI report, behavioral health

evaluation of Appellant, and psychiatric evaluation of Appellant by Dr. Craig

Rush; while Appellant had issues concerning drugs, alcohol, and mental

health, Appellant had many opportunities to address them; for example,

Appellant has history of involvement in probation and mental health

programs, but Appellant was unable or unwilling to take advantage of

available programs or assistance; testimony at trial revealed Appellant,

during otherwise routine arrest for minor offense, bit officer, and this

incident indicates Appellant is danger to himself and others; Dr. Rush’s

evaluation concludes similarly; Appellant committed assault on police while

on probation; court concluded Appellant would not benefit from lenient

sentence of participation in high-intensity mental health treatment program,

based on violent nature of offenses, history of medical non-compliance, and

conflicting evidence regarding Appellant’s eligibility for mental health


                                    -6-
J-S08037-17


program; for same reasons, Appellant’s participation in program would not

protect community from Appellant’s violent and emotional outbursts; in

fashioning Appellant’s consecutive sentence in high-end of standard range

and in state correctional institution, court considered not only Appellant’s

mental health treatment needs but also protection of community; thus,

court’s sentence ensures Appellant will receive proper mental health

treatment and attention).   Accordingly, we affirm on the basis of the trial

court’s opinion.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/3/2017




                                   -7-
                                                                                         Circulated 02/08/2017 12:23 PM




COMMONWEALTH OF Pk~§~f                         l\&if RD1IN THE COURT OF COMMON PLEAS
                                 2010 SEP -1 AH IQ: 4ll)F ERIE COUNTY, PENNSYLVANIA
                         v.                          :CRIMINAL DIVISION
                                       ERIE COUNTY   :
ROGER WILLIAMSON                    CLERK OF COURTS:DOCKETNOs.: 155-2016 & 2932-20071
                                      ERIE, PA 16501

                                             1925{a) OPINION

        On June 9, 2016 a jury in Erie County convicted the Defendant of aggravated assault on a

police officer (F2) and resisting arrest (M2). On July 12, 2016 the Defendant was revoked from

probation and resentenced at another docket, and sentenced on the charges at docket 155-2016 to

serve an aggregate of four (4) years to eight (8) years' incarceration in a state correctional

institution. In this timely appeal, the Defendant challenges the sentence as manifestly excessive.

A review of the record reveals his claim is without merit. The judgment of sentence should

therefore be affirmed.

                              PROCEDURAL HISTORY AND FACTS

        On June 9, 2016, a jury convicted the Defendant of aggravated assault, a felony of the

second degree, and resisting arrest, a misdemeanor of the second degree, This court found the

defendant guilty of public drunkenness, a summary offense.

        On July 12, 2016 the Defendant was sentenced to serve an aggregate of four (4) to eight

(8) years' incarceration in a state correctional institute on the charges at this docket as well as

charges stemming from a probation revocation at another docket. The Defendant's timely post-

sentence motions were denied.

        The Defendant filed a notice of appeal on July 22, 2016. That same day an order was

entered directing the Defendant to file a 1925(b) statement within twenty-one days. On July 25,

2016, the Defendant filed an amended notice of appeal, adding the revocation docket to the

1 The Defendant's Amended Notice of Appeal incorrectly states the revocation docket number. A correction is
reflected here.

                                                        1
                                                                                                              il)
                                                                                                               .--·-
caption. Another order was entered directing the defendant to file his 1925(b) statement. The

Defendant filed the statement on August 2, 2016.

                                        ISSUE PRESENTED

       The Defendant claims this court abused its discretion and imposed a sentence that was

manifestly excessive, unreasonable, and inconsistent with the objectives of the Sentencing Code,

specifically, Section 9721(b).

                                     STANDARD OF REVIEW

       The imposition of a sentence is vested in the discretion of the sentencing court and will

not be disturbed absent a manifest abuse of discretion. Commonwealth v. Walls, 926 A.2d 957

(Pa. 2007) (citing Commonwealth v. Smith, 673 A.2d 893, 895 (Pa. 1996)). An abuse of

discretion is more than a mere error of judgment; thus, a sentencing court will not have abused

its discretion unless "the record discloses that the judgment exercised was manifestly

unreasonable, or the result of partiality, prejudice, bias, or ill-will." Id.

        When considering whether a sentence is manifestly excessive, the appellate court must

give great weight to the sentencing court's discretion because it is in the best position to measure

the nature of the crime, the defendant's character, and the defendant's display ofremorse,

defiance, or indifference. Commonwealth v. Ellis, 700 A.2d 948, 958 (Pa. Super. 1997).

        Likewise, the imposition of sentence following a revocation of probation is well-settled.

"The imposition of sentence following the revocation of probation is vested within the sound

discretion of the court, which, absent an abuse of that discretion, will not be disturbed on

appeal." Commonwealth v. Coolbaugh, 770 A.2d 778, 792 (Pa. Super. 200l)(internal citation

omitted). Further, "the scope of review in an appeal following a sentence imposed after




                                                    2
probation revocation is limited to the validity of the revocation proceeding and the legality of the

judgment of sentence." Id.

       Finally, the imposition of consecutive rather than concurrent sentences lies within the

sound discretion of the sentencing court and a challenge in this regard does not raise a substantial

question. Commonwealth v. Lloyd, 878 A.2d 867, 873, citing Commonwealth v. Hoag, 665 A.2d

1212, 1214 (1995)(quoting Commonwealth v. Graham, 661 A.2d 1367, 1373 (Pa. 1995).

                                          DISCUSSION

       The Defendant challenges the legitimacy of his sentence, claiming it was manifestly

excessive, clearly unreasonable, and inconsistent with the objectives of the Sentencing Code.

The Defendant's claim is not supported by the record.

        A sentencing court is required to place on the record its reasons for imposition of

sentence. 42 Pa. Cons. Stat. §972l(b). Failure by a court to state of record any reason for the

sentence imposed presents a substantial question for review. Commonwealth v. Cappellini, 690

A.2d 1220 (Pa. Super. 1997). The sentencing judge can satisfy this requirement by identifying

on the record that he was informed by a pre-sentence report. Commonwealth v. Devers, 546 A.2d

12 (Pa. 1988).

        Where the sentencing court has the benefit of a pre-sentence report, it is presumed the

court was aware of the relevant information regarding the Defendant's character and weighed

those considerations along with the mitigating statutory factors delineated in the Sentencing

Code. Commonwealth v. Cruz-Centeno, 668 A.2d 536, 545 (Pa. Super. 1995). An appellate

court will not substitute its judgment for that of the sentencing court. Commonwealth v. Rogers,

 563 A.2d 165, 168 (Pa. Super. 1989).




                                                  3
       When considering whether a sentence is manifestly excessive, the appellate court must

give great weight to the sentencing court's discretion because it is in the best position to measure

the nature of the crime, the defendant's character, and the defendant's display of remorse,

defiance, or indifference. Commonwealth v. Ellis, 700 A.2d 948 (Pa. Super. 1997).

       Among those factors considered in this case and made part of the record were: 1)

statements of counsel; 2) the defendant's statement; 3) revocation summary; 4) the pre-sentence

report; 5) evaluations from Stairways Behavioral Health; and (6) a psychiatric evaluation

authored by Dr. Craig Rush. Revocation and Sentencing Transcript, 7I12/ 16, p. I 6-17. This

court also presided over the trial on the charges at docket 155-2016.

       While it was clear the Defendant had serious issues with drugs, alcohol, and mental

health, it was also clear the Defendant was given many previous opportunities to address those

problems. Revocation and Sentencing Transcript, 7/12116, p. 19. The revocation marked the

Defendant's third time he was before the court for a revocation. The record amply demonstrates

he was unable to or unwilling to take advantage of, or benefit from, the programs and assistance

available at the county level. Despite the assistance offered, and the Defendant's long

involvement with probation and mental health treatment, the Defendant was clearly unable to

succeed. Revocation and Sentencing Transcript, 7I 12/16, p. 14, 16, 19.

        The Defendant's conviction at docket 155-2016 stemmed from an incident in which he

was found intoxicated, wandering the streets of Erie. After officers found the Defendant and

placed him in custody, the Defendant turned what was an otherwise routine arrest for a minor

offense into an unprovoked assault on a police officer. The testimony revealed the Defendant bit

the officer, drawing blood. Revocation and Sentencing Transcript, 7/12116,p. 13. This incident




                                                  4
shows the Defendant is a danger to himself and others. The report authored by Dr. Rush in

April, 2014 echoes this conclusion. Revocation and Sentencing Transcript, 7112/16, p. 17.

       Of additional importance in the sentence handed down, was the assault on the officer was

committed while the Defendant was on supervision. Committing a new offense while on

probation warranted a sentence in the aggravated range. However, only a high-end standard

range sentence was given at each count. The sentences were imposed consecutively to one

another, and to the sentence imposed at the revocation docket, to account for the Defendant's

previous failure to address his mental health and substance abuse issues at the county level, the

number of times he was revoked from probation, and the repeat nature of the offenses.

Revocation and Sentencing Transcript, 7/12/16, p. 19.

       At the time of sentencing, the Defendant initially argued for a county-level sentence or

release into L TS, a high-intensity mental health treatment program. The Defendant later argued

that to impose such a lengthy sentence of incarceration in a state facility in lieu of other mental

health treatment was inconsistent with the "policies of Section 972l(b)" which require a sentence

of incarceration to account for the "rehabilitative needs of the defendant." See Defendant's

Statement of Matters Complained of on Appeal at ~ 6. However, the violent nature of the

offenses, the Defendant's history of medical non-compliance, and conflicting testimony from

both the Defendant and the District Attorney regarding the Defendant's eligibility for the L TS

 program did not assure a lenient sentence would serve the dual purpose of addressing the

 Defendant's needs while protecting the community from the Defendant's violent and emotional

 outbursts. Revocation and Sentencing Transcript, 7112/16, p. 14, 17. Indeed, on the day of the

 revocation and sentencing, the Defendant appeared in an orange prison-jumpsuit, which is an

 indicator he became violent or aggressive while incarcerated in the county prison. When asked



                                                   5
to explain, the Defendant indicated he "was upset when he got back one day, and [he J let [his J

emotions get the better of [himJ." Revocation and Sentencing Transcript, 7/12116, p. 11.

        In fashioning a consecutive sentence in a state correctional institute, this court not only

took into account the Defendant's mental health and treatment needs, but also the protection of

the community. Revocation and Sentencing Transcript, 7/12/16, p. 19. Sentencing the

Defendant in the high-end standard range and running the sentences consecutively ensures he

receives mental health treatment and attention he would otherwise not receive. The judgment of

sentence, therefore, was not manifestly excessive or an abuse of discretion.

                                          CONCLUSION

       The Defendant's challenge to his sentence is without support in the record or in the law.

The sentence was not manifestly excessive given the Defendant's prior charges, and inability to

succeed at the county level. The fact the crimes were committed while the Defendant was on

supervision, and the Defendant's history of assaultive behavior further supports this

determination. It is therefore respectfully requested the Superior Court affirm the judgment of

sentence.

       Dated this   ---1   day of September, 2016.



                                                       BY THE COURT:




cc:   v'riistrict Attorney's Office

      / Maria Goellner, Esq. (Public Defender's Office)



                                                  6